DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In par. 40, “model data 23a” should be replaced with “model data 63a” to correct this part number as shown in Fig. 1.
In par. 57, “face motion data generation unit 21a” should be replaced with “face motion data generation unit 211a” to correct this part number as shown in Fig. 1.
In par. 63, “distributor user device 60” should be replaced with “distributor user device 20a” to correct this part number as shown in Fig. 6A.
In par. 84, “the comment button 36” should be replaced with “the comment button 34” to correct this part number as shown in Fig. 7.
In par. 93, “face motion data generation unit 121b” should be replaced with “face motion data generation unit 211b” to correct this part number as shown in Fig. 1.
In par. 116, “distributor user device 10” should be replaced with “distributor user device 20” to correct this part number as shown in Fig. 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronstein et al. (US 2009/0325711 A1).
Regarding claims 1 and 13, Bronstein teaches: A system and method, comprising: 
one or more computer processors, wherein the one or more computer processors execute computer-readable instructions [servers (par. 34, Fig. 3).  Processors (par. 24, Fig. 2)] to: 
in response to reception of a co-performing request from a second user for co-performing with a first user from a second user, determine whether to permit the second user co-performing with the first user based on co-performing requester information related to the second user [Receiving a request from a user to participate in a multiplayer online game and a determination is made as to whether the user is eligible to participate based on information such as the time of the request, the age and locale of the user, and other factors (par. 1, 53, 63-64, Fig. 8-9)] and 
distribute data for causing one or more viewer user devices to play a co-performing video in which the first user and the second user co-perform responsive to the second user being [If the user is eligible to participate in the multiplayer game, instructions are provided to a console to allow the user to participate in the multiplayer game.  Once the game starts, instructions may be provided to user consoles to allow users to view activity in the game as a non-participant (par. 4-5, Fig. 1 and 3)].
Regarding claim 2, Bronstein teaches the system of claim 1; Bronstein further teaches: the co-performing requester information includes user evaluation information indicating an evaluation of the second user [evaluation information such as whether a user is in a correct location with the correct language, or whether the user meets other rules of participation in the game such as an age requirement (par. 64)].
Regarding claim 4, Bronstein teaches the system of claim 1; Bronstein further teaches: the co-performing requester information includes a video distribution time or a number of video distributions of the second user [a start time of the game (par. 63)].
Regarding claim 6, Bronstein teaches: A system, comprising: 
one or more computer processors, wherein the one or more computer processors execute computer-readable instructions [servers (par. 34, Fig. 3).  Processors (par. 24, Fig. 2)] to: 
in response to reception of a co-performing request from a second user for co-performing with a first user, determine whether to permit the second user co-performing with the first user based on co-performing requester information related to the first user [Receiving a request from a user to participate in a multiplayer online game and a determination is made as to whether the user is eligible to participate based on information related to another user such as the start time of the game or whether the maximum number of participants has been reached (par. 1, 53, 63-64, Fig. 8-9)] and 
[If the user is eligible to participate in the multiplayer game, instructions are provided to a console to allow the user to participate in the multiplayer game.  Once the game starts, instructions may be provided to user consoles to allow users to view activity in the game as a non-participant (par. 4-5, Fig. 1 and 3)].
Regarding claim 15, Bronstein teaches the system of claim 1; Bronstein further teaches: the one or more computer processors execute computer-readable instructions further to: 
in response to reception of another co-performing request from a third user for co- performing with the first user, determine whether to permit the third user co-performing with the first user based on co-performing requester information related to the third user [Receiving a requests from users to participate in a multiplayer online game and a determination is made as to whether the user is eligible to participate based on information such as the time of the request, the age and locale of the user, and other factors (abstract, par. 1, 53, 63-64, Fig. 8-9)] and 
distribute data for causing the one or more viewer user devices to play a video in which the first user and the third user do not co-perform responsive to the third user being not permitted to co-perform with the first user [If the user is not eligible to participate in the game, the request may be denied and instructions may be provided to a console to allow a user to view activity in the game.  Once the game starts, instructions may be provided to user consoles to allow users to view activity in the game as a non-participant (par. 4-5 and 63-64, Fig. 1 and 3)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein et al. (US 2009/0325711 A1) in view of Fulton et al. (US 2008/0182660 A1).
Regarding claim 3, Bronstein teaches the system of claim 1; Bronstein does not explicitly disclose: the co-performing requester information includes video evaluation information indicating an evaluation of a video distributed by the second user.
Fulton teaches: the co-performing requester information includes video evaluation information indicating an evaluation of a video distributed by the second user [evaluating whether a user breaks the rules of a multiplayer game and adding them to a blocked users list (par. 48-49, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein and Fulton before the effective filing date of the claimed invention to modify the system of Bronstein by incorporating the co-performing requester information includes video evaluation information indicating an evaluation of a video distributed by the second user as disclosed by Fulton.  The motivation for doing so would have been to exclude a user from the online game that shows bad behavior such as cheating, exploiting programming flaws present in the video game, questionable game play, and other offensive conduct (Fulton – abstract and par. 1).  Therefore, it would have been obvious to combine the teachings of Bronstein and Fulton to obtain the invention as specified in the instant claim.
Regarding claim 5, Bronstein teaches the system of claim 1; Bronstein does not explicitly disclose: the co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with.
Fulton teaches: the co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with [adding a user to a blocked users list and then that user is prohibited from joining the online game (par. 48-50, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein and Fulton before the effective filing date of the claimed invention to modify the system of Bronstein by incorporating the co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with as disclosed by Fulton.  The motivation for doing so would have been to exclude a user from the online game that shows bad behavior such as cheating, exploiting programming flaws present in the video game, questionable game play, and other offensive conduct (Fulton – abstract and par. 1).  Therefore, it would have been obvious to combine the teachings of Bronstein and Fulton to obtain the invention as specified in the instant claim.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein et al. (US 2009/0325711 A1) in view of Perez et al. (US 2011/0298827 A1).
Regarding claims 7 and 16, Bronstein teaches the system of claim 6; Bronstein does not explicitly disclose: the co-performing video is a character co-performing video including a first character object generated based on motion one or more motions of the first user and a second character object generated based on one or more motions of the second user.
[the tracked motions of a user may be used to move an on-screen character in a game, such as avatars 62 and 64 (par. 27-33 and 42, Fig. 1A-1B, 2, and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein and Perez before the effective filing date of the claimed invention to modify the system of Bronstein by incorporating the co-performing video is a character co-performing video including a first character object generated based on motion one or more motions of the first user and a second character object generated based on one or more motions of the second user as disclosed by Perez.  The motivation for doing so would have been to allow the users to control an onscreen avatar without the need for a remote control device (Perez – par. 1-2).  Therefore, it would have been obvious to combine the teachings of Bronstein and Perez to obtain the invention as specified in the instant claim.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein et al. (US 2009/0325711 A1) in view of Danieli (US 2005/0071481 A1) and further in view of Perez et al. (US 2011/0298827 A1).
Regarding claim 8 and 17, Bronstein teaches the system of claim 6; while Bronstein teaches users may communicate with each other while playing (par. 1), Bronstein does not explicitly disclose: the co-performing video is a voice co-performing video including a voice of the second user and a first character object generated based on one or more motions of the first user.
[It is now common for users of electronic devices to electronically interact with other users and participate in group activities, including multiplayer games. In particular, voice communication for gaming is becoming increasingly popular for individuals connected over the Internet.  Interconnected gaming systems 100a-100n each include a headset 142 and corresponding microphone 144 for voice communication between players (par. 2 and 55, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein and Danieli before the effective filing date of the claimed invention to modify the system of Bronstein by incorporating the co-performing video is a voice co-performing video including a voice of the second user as disclosed by Danieli.  The motivation for doing so would have been to greatly expand the depth of enjoyment and social interaction between players of a game (Danieli – par. 2).  Therefore, it would have been obvious to combine the teachings of Bronstein and Danieli in obtaining the invention as specified in the instant claim.
Danieli does not explicitly disclose: the co-performing video including a first character object generated based on one or more motions of the first user.
Perez teaches: the co-performing video including a first character object generated based on one or more motions of the first user [the tracked motions of a user may be used to move an on-screen character in a game, such as avatar 62 (par. 27-33 and 42, Fig. 1A-1B, 2, and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein, Danieli, and Perez before the effective filing date of the claimed invention to modify the system of Bronstein and Danieli by incorporating the co-performing video including a first 
Regarding claim 9 and 18, Bronstein teaches the system of claim 6; Bronstein does not explicitly disclose: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user, or a voice co-performing video including a voice of the second user and a first character object generated based on one or more motions of the first user, and wherein the character co-performing video and the voice co-performing video are alternately switchable.
Perez teaches: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user [the tracked motions of a user may be used to move an on-screen character in a game, such as avatars 62 and 64 (par. 27-33 and 42, Fig. 1A-1B, 2, and 4)]
and a first character object generated based on one or more motions of the first user [the tracked motions of a user may be used to move an on-screen character in a game, such as avatar 62 (par. 27-33 and 42, Fig. 1A-1B, 2, and 4)]
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein and Perez before the effective filing date of the claimed invention to modify the system of Bronstein by incorporating the co-performing video comprises: a character co-
Perez does not explicitly disclose: the co-performing video comprises: a voice co-performing video including a voice of the second user, and wherein the character co-performing video and the voice co-performing video are alternately switchable.
Danieli teaches: the co-performing video comprises: a voice co-performing video including a voice of the second user [It is now common for users of electronic devices to electronically interact with other users and participate in group activities, including multiplayer games. In particular, voice communication for gaming is becoming increasingly popular for individuals connected over the Internet.  Interconnected gaming systems 100a-100n each include a headset 142 and corresponding microphone 144 for voice communication between players (par. 2 and 55, Fig. 3)], and 
wherein the character co-performing video and the voice co-performing video are alternately switchable [players are able to mute their own voice or mute other players voice (to turn on or off the voice mode) (par. 77-79)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein, Perez, and Danieli before the effective filing date of the claimed invention to modify the system of Bronstein and Perez by incorporating the co-performing video comprises: a voice co-performing video including a voice of the second user, and wherein the character co-.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein et al. (US 2009/0325711 A1) in view of Perez et al. (US 2011/0298827 A1) and further in view of Markovic et al. (US 2013/0074002 A1).
Regarding claim 10 and 19, Bronstein and Perez teach the system of claim 7; Perez further teaches: when it is determined that the second character object is in an inactive state in the co-performing video [the user’s avatar may be inactive (par. 151)].
 Bronstein and Perez do not explicitly disclose: the inactive state is determined based on motion data indicating one or more motions of the second user, and when this is determined the second character object is excluded from the co-performing video. 
Markovic teaches: the inactive state is determined based on motion data indicating one or more motions of the second user [tracking the person's movement in the field of view to determine if they person moved in the direction of a boundary of the field of view and subsequently could no longer be detected for a threshold period of time (par. 119-121, Fig. 9a)], and 
when this is determined the second character object is excluded from the co-performing video [when the person is no longer detected for a threshold period of time, the person's avatar can be deactivated so that it is removed from the virtual space (par. 119-120, Fig. 9a)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein, Perez, and Markovic before the effective filing date of the claimed invention to modify the system of Bronstein and Perez by incorporating the inactive state is determined based on motion data indicating one or more motions of the second user, and when this is determined the second character object is excluded from the co-performing video as disclosed by Markovic.  The motivation for doing so would have been to simplify the entertainment experience by providing an automatic technique based on motion capture so that the user may leave the experience with few or no explicit actions, such as by simply walking away (Markovic – par. 4).  Therefore, it would have been obvious to combine the teachings of Bronstein and Perez with Markovic to obtain the invention as specified in the instant claim.
Claims 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein et al. (US 2009/0325711 A1) in view of Perez et al. (US 2011/0298827 A1) and further in view of Fulton et al. (US 2008/0182660 A1).
Regarding claim 11 and 20, Bronstein and Perez teach the system of claim 7; Bronstein and Perez do not explicitly disclose: the second character object is excluded from the co-performing video based on co-performer evaluation information indicating an evaluation of the second user from one or more viewer users during distribution of the co-performing video.
Fulton teaches: the second user is excluded from the co-performing video based on co-performer evaluation information indicating an evaluation of the second user from one or more viewer users during distribution of the co-performing video [other users may evaluate whether a user breaks the rules of a multiplayer game and add them to a blocked users list to prohibit them from playing the game (par. 48-50, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein, Perez, and Fulton before the effective filing date of the claimed invention to modify the system of Bronstein and Perez by incorporating the second user is excluded from the co-performing video based on co-performer evaluation information indicating an evaluation of the second user from one or more viewer users during distribution of the co-performing video as disclosed by Fulton.  The motivation for doing so would have been to allow the users to exclude a user from the online game that shows bad behavior such as cheating, exploiting programming flaws present in the video game, questionable game play, and other offensive conduct (Fulton – abstract and par. 1).  Excluding the user would have the effect of excluding the user’s character object.  Therefore, it would have been obvious to combine the teachings of Bronstein and Perez with Fulton to obtain the invention as specified in the instant claim.
Regarding claim 12 and 21, Bronstein and Perez teach the system of claim 7; Bronstein and Perez do not explicitly disclose: the second character object is excluded from the co-performing video in response to a request from the first user [other users may evaluate whether a user breaks the rules of a multiplayer game and add them to a blocked users list to prohibit them from playing the game (par. 48-50, Fig. 2)].
Fulton teaches: the second user is excluded from the co-performing video in response to a request from the first user [evaluating whether a user breaks the rules of a multiplayer game and adding them to a blocked users list (par. 48-49, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bronstein, Perez, and Fulton before the effective filing date of the claimed invention to modify 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424